1 Reported in 299 N.W. 683.
Petition of Archie L. Gennow for reinstatement as a member of the bar of this court. Petitioner reinstated, with jurisdiction of proceeding retained by supreme court during probationary period of three years.
See 206 Minn. 389, 289 N.W. 887.
On the petition of Archie L. Gennow for reinstatement as an attorney at law in this state, it is ordered that said Gennow be reinstated as such attorney at law, this court, however, retaining jurisdiction of the proceedings during a probationary period of three years, during which, if said Gennow fails to put into his practice the standards fixed by the canons of ethics of the bar association, the board of law examiners may upon adequate notice to said Gennow apply to this court for a vacation of the order of reinstatement.
It is so ordered. *Page 594